      Case 4:20-cv-07201-JSW Document 25 Filed 04/09/21 Page 1 of 10




 1 Jen-Feng Lee, SBN 204328
   jflee@ltpacificlaw.com
 2 Kenneth K. Tanji, Jr., SBN 162273
   ktanji@ltpacificlaw.com
 3
   LT Pacific Law Group, LLP
 4 17800 Castleton Street, #560
   City of Industry, CA 91748
 5 T: 626-810-7200
   F: 626-810-7300
 6
   Robert E. Aycock (Admitted pro hac vice)
 7
   robert@kimballanderson.com
 8 William B. Chadwick (Admitted pro hac vice)
   will@kimballanderson.com
 9 KIMBALL ANDERSON
   649 E. South Temple, 2nd Floor
10 Salt Lake City, UT 84102

11 T: 801-359-3333
   F: 801-326-4526
12
   Attorneys for Defendants
13 XIAMEN JXD ELECTRONIC COMMERCE CO. LTD.
   XIAMEN SUNNYPET PRODUCTS CO. LTD.
14

15
                             UNITED STATES DISTRICT COURT
16
                            NORTHERN DISTRICT OF CALIFORNIA
17
                                    OAKLAND DIVISION
18

19
     YUNTEK INTERNATIONAL, INC.,                 Case No. 4:20-cv-07201-JSW
20
               Plaintiff,                        Defendants’ Answer and Counterclaims
21
          v.
22
   XIAMEN JXD ELECTRONIC COMMERCE
23 CO., LTD. and XIAMEN SUNNYPET
   PRODUCTS CO., LTD.,
24
                Defendants.
25

26
27

28


                CASE NO. 3:20-CV-07201-JSW – DEFENDANTS’ ANSWER AND COUNTERCLAIMS
         Case 4:20-cv-07201-JSW Document 25 Filed 04/09/21 Page 2 of 10




 1          Defendant XIAMEN JXD ELECTRONIC COMMERCE CO. LTD. (“JXD”) and XIAMEN

 2 SUNNYPET PRODUCTS CO. LTD. (“SUNNYPET”), collectively “Defendants”, hereby answer

 3 the complaint (“Complaint”) filed by Plaintiff YUNTEK INTERNATIONAL, INC. (“YUNTEK”

 4 or Plaintiff), and assert defenses and counterclaims, as stated herein.

 5                                     NATURE OF THE ACTION

 6          1.      Admit.

 7          2.      Admit that Plaintiff purports to state a claim under U.S. patent laws, 35 U.S.C. §§ 1

 8 et seq., but denies that the claim has any merit. Except as expressly admitted herein, Defendants

 9 deny every allegation contained therein.

10                                               PARTIES

11          3.      Defendants lack sufficient knowledge or information to form a belief concerning the

12 truth of the factual allegations contained therein and on that basis deny such allegations.

13          4.      Admit.

14          5.      Admit.

15                                  INTRADISTRICT ASSIGNMENT

16          1.      This paragraph states a legal conclusion and argument to which no response is

17 required.1

18                                    JURISDICTION AND VENUE

19          2.      This paragraph states a legal conclusion and argument to which no response is

20 required. To the extent a response is required, Defendants admit that this Court has subject matter

21 jurisdiction over this matter under 28 U.S.C. §§ 1331 and 1338. Except as otherwise admitted herein,

22 Defendants deny every allegation contained therein.

23          3.      This paragraph states a legal conclusion and argument to which no response is

24 required. To the extent a response is required, Defendants admit that they are entities in the People’s

25 Republic of China. Except as otherwise admitted herein, Defendants deny every allegation

26 contained therein.
27
     1
28     The numbering of the response paragraphs herein correspond to the numbering of the paragraphs
     in the Complaint.
                                                      1
                     CASE NO. 3:20-CV-07201-JSW – DEFENDANTS’ ANSWER AND COUNTERCLAIMS
       Case 4:20-cv-07201-JSW Document 25 Filed 04/09/21 Page 3 of 10




 1          4.      This paragraph states a legal conclusion and argument to which no response is

 2 required. To the extent a response is required, Defendants admit that they are foreign entities and

 3 reserve the right to challenge venue selection. Except as otherwise admitted herein, Defendants deny

 4 every allegation contained therein.

 5          5.      This paragraph states a legal conclusion and argument to which no response is

 6 required. To the extent a response is required, Defendants admit that they have promoted products

 7 to customers and that they have offered for sale and have sold products in the United States and this

 8 District on www.amazon.com and other websites. Except as otherwise admitted herein, Defendants

 9 deny every allegation contained therein, including the allegations of infringement.

10          6.      Defendants admit that they are involved in the manufacturing and sale of the “accused

11 products” as defined in the Complaint. Defendants lack sufficient knowledge or information to form

12 a belief concerning the truth of the remaining factual allegations contained therein and on that basis

13 deny all other allegations.

14                                     GENERAL ALLEGATIONS

15          7.      Defendants lack sufficient knowledge or information to form a belief concerning the

16 truth of the factual allegations contained therein and on that basis deny such allegations.

17          8.      Defendants lack sufficient knowledge or information to form a belief concerning the

18 truth of the factual allegations contained therein and on that basis deny such allegations.

19          9.      Deny.

20          10.     Defendants lack sufficient knowledge or information to form a belief concerning the

21 truth of the factual allegations contained therein and on that basis deny such allegations.

22          11.     Defendants admit that they sell a product identified as Model #DCC1039B1C. Except

23 as otherwise admitted herein, Defendants deny every allegation contained therein, including the

24 allegations of infringement.

25          12.     Defendants admit that they sell a product identified as Model #DCC1047C. Except

26 as otherwise admitted herein, Defendants deny every allegation contained therein, including the
27 allegations of infringement.

28

                                                      2
                     CASE NO. 3:20-CV-07201-JSW – DEFENDANTS’ ANSWER AND COUNTERCLAIMS
        Case 4:20-cv-07201-JSW Document 25 Filed 04/09/21 Page 4 of 10




 1           13.     Defendants lack sufficient knowledge or information to form a belief concerning the

 2 truth of the factual allegations contained therein and on that basis deny such allegations. Defendants

 3 deny all allegations of infringement.

 4           14.     Deny.

 5                                               COUNT 1
                                 (Infringement of U.S. Patent No. 6,715,446)
 6
             15.     This paragraph does not include an allegation that requires a response.
 7
             16.     Defendants lack sufficient knowledge or information to form a belief concerning the
 8
     truth of the factual allegations contained therein and on that basis deny such allegations. Deny.
 9
             17.     Deny.
10
             18.     Deny.
11
             19.     Deny.
12
             20.     Deny.
13
             21.     Deny.
14
             22.     Deny.
15
             23.     Deny.
16
                                            PRAYER FOR RELIEF
17
             Defendants deny all that Plaintiff is entitled to any relief sought in the Complaint and requests
18
     that the Court deny any and all such relief to Plaintiff in its entirety with prejudice and that Plaintiff
19
     take nothing.
20
                                         AFFIRMATIVE DEFENSES
21
             Without conceding that any of the following necessarily must be pleaded as an affirmative
22
     defense, or that any of the following is not already at issue under the foregoing denials, and without
23
     prejudice to Defendants’ right to plead additional defenses as discovery into the facts of the matter
24
     warrant, Defendants hereby asserts the following affirmative defenses, undertaking the burden of proof
25
     only as to those defenses that are deemed by law to be affirmative defenses. Defendants reserves the
26
     right to allege and assert additional affirmative defenses, at law or in equity, that may exist now or may
27
     be available in the future, based on discovery and further investigation in this action.
28

                                                          3
                      CASE NO. 3:20-CV-07201-JSW – DEFENDANTS’ ANSWER AND COUNTERCLAIMS
       Case 4:20-cv-07201-JSW Document 25 Filed 04/09/21 Page 5 of 10




 1          1.     The Complaint fails to state a claim upon which relief may be granted.

 2          2.     Defendants do not willfully, intentionally, recklessly, knowingly, jointly, or

 3 otherwise infringe and have not infringe (either directly, contributorily, or by inducement) any valid

 4 and enforceable claim of the ’446 Patent either literally or under the doctrine of equivalents.

 5          3.     The claims of the ’446 Patent are invalid for failure to meet the requirements of one

 6 or more sections of 35 U.S.C. §§ 101, 102, 103, 112, 116, 119 and/or 120, and one or more sections

 7 of Title 37 of the Code of Federal Regulations.

 8          4.     The Complaint fails to state a claim that could support an award of enhanced damages

 9 under 35 U.S.C. § 284.

10          5.     Plaintiff’s claims are barred, in whole or in part, by the equitable doctrines of laches,

11 waiver, implied waiver, acquiescence, equitable estoppel, promissory estoppel, patent misuse, unfair

12 competition, unclean hands, inequitable conduct, failure to comply with their duty of candor, and/or

13 other equitable remedies.

14          6.     Plaintiff’s claims are barred, in whole or in part because some of all of the accused

15 activities/products are licensed, expressly or impliedly.

16          7.     Plaintiff’s claims are barred, in whole or in part, because of the doctrine of

17 prosecution history estoppel.

18          8.     Plaintiff’s claims are barred for failure to comply with the notice requirement under

19 35 U.S.C. § 287.

20          9.     Any claim for costs made by Plaintiff is precluded under 35 U.S.C. § 288.

21          10.    Plaintiff’s claims are barred, in whole or in part, due to intervening rights and/or prior

22 commercial use.

23          11.    Plaintiff’s claim for attorney’s fees is barred.

24          12.    Plaintiff’s claims are barred because of the patent misuse for exploiting the patent in

25 excess of the rights granted.

26
27 Defendants reserve the right to assert additional affirmative defenses as the case progresses and more

28 discovery is completed.

                                                       4
                     CASE NO. 3:20-CV-07201-JSW – DEFENDANTS’ ANSWER AND COUNTERCLAIMS
       Case 4:20-cv-07201-JSW Document 25 Filed 04/09/21 Page 6 of 10




 1                               DEFENDANTS’ COUNTERCLAIMS

 2                                                FACTS

 3          1.     Defendant and Counterclaim-Plaintiff Xiamen JXD Electronic Commerce Co. Ltd.

 4 (“JXD”) is a corporation organized under the laws of the People’s Republic of China (“PRC”),

 5 located in Xiamen, China.

 6          2.     Defendant and Counterclaim-Plaintiff Xiamen Sunnypet Products Co. Ltd.

 7 (“Sunnypet”) is a corporation organized under the laws of the PRC, located in Xiamen, China.

 8          3.     On information and belief, Plaintiff and Counterclaim-Defendant Yuntek

 9 International, Inc. (“Yuntek”) is a California corporation with a principal place of business at 2416

10 Tripaldi Way, Hayward, CA 94545.

11          4.     On information and belief, and based upon records at the United States Patent and

12 Trademark Office, Yuntek is the owner of U.S. Patent No. 6,715,446 (“’446 Patent”).

13          5.     There is an actual controversy between Yunktek, on the one hand, and JXD and

14 Sunnypet (collectively, “Counterclaimants”) on the other regarding non-infringement and invalidity

15 of the ’446 Patent because Yuntek has asserted that Counterclaimants infringe the ’446 Patent.

16          6.     Defendants bring these counterclaims under the patent laws of the United States 35

17 U.S.C. § 1, et seq., and for a declaratory judgment pursuant to 28 U.S.C. § 2201 and 2202.

18          7.     This Court has jurisdiction over Yuntek because, inter alia, Yunktek admits it is a

19 California corporation with its principal place of business at 2416 Tripaldi Way, Hayward,

20 California, and because Yunktek has submitted itself to the jurisdiction of this Court by filing the

21 Complaint.

22          8.     This Court has jurisdiction over the subject matter of these counterclaims under at

23 least 28 U.S.C. §§ 1331, 1332, 1338, and/or 1367.

24          9.     Subject to and without waiving any motions related to venue, venue for these

25 Counterclaims is proper in this Court because these Counterclaims are closely related to the claims

26 set forth in the Complaint.
27

28

                                                     5
                    CASE NO. 3:20-CV-07201-JSW – DEFENDANTS’ ANSWER AND COUNTERCLAIMS
       Case 4:20-cv-07201-JSW Document 25 Filed 04/09/21 Page 7 of 10




 1     COUNTERCLAIM ONE: DECLARATORY JUDGMENT OF NON-INFRINGEMENT

 2          10.     Defendants repeat and incorporate the allegations contained in the preceding

 3 paragraphs as if fully set forth herein.

 4          11.     An actual, continuing, and justiciable controversy exists between Yuntek and

 5 Counterclaimants as to Counterclaimants’ non-infringement of the ’446 Patent as evidenced by

 6 Yunktek’s Complaint alleging infringement and Counterclaimants’ Answer denying the allegations

 7 and asserting that it has not infringed, contributed to the infringement of, nor induced the

 8 infringement of any valid and enforceable claim of the ’446 Patent.

 9          12.     Absent a declaration of non-infringement, Yunktek will continue to wrongfully assert

10 the ’446 Patent against Counterclaimants and continue to cause injury and damage to

11 Counterclaimants.

12          13.     Under the Federal Declaratory Judgment Act, 28 U.S.C. § 2201 et seq.,

13 Counterclaimants request a judicial determination and declaration that they do not and have not

14 infringed, contributed to the infringement or, or induced infringement of any valid and enforceable

15 claim of the ’446 Patent, either directly or indirectly, literally or under the doctrine of equivalents,

16 or in any other matter.

17          COUNTERCLAIM TWO: DECLARATORY JUDGMENT OF INVALIDITY

18          14.     Defendants repeat and incorporate the allegations contained in the preceding

19 paragraphs as if fully set forth herein.

20          15.     An actual, continuing, and justiciable controversy exists between Yuntek and

21 Counterclaimants as to the validity of the claims of the ’446 Patent as evidenced by Yunktek’s

22 Complaint alleging infringement and Counterclaimants’ Answer denying the allegations and

23 alleging invalidity.

24          16.     Absent a declaration of invalidity of the claims of the ’446 Patent, Yunktek will

25 continue to wrongfully assert the ’446 Patent against Counterclaimants and continue to cause injury

26 and damage to Counterclaimants.
27          17.     Under the Federal Declaratory Judgment Act, 28 U.S.C. § 2201 et seq.,

28 Counterclaimants request a judicial determination and declaration that the claims of the ’446 Patent

                                                       6
                     CASE NO. 3:20-CV-07201-JSW – DEFENDANTS’ ANSWER AND COUNTERCLAIMS
        Case 4:20-cv-07201-JSW Document 25 Filed 04/09/21 Page 8 of 10




 1 are invalid for failure to comply with one or more of the statutory requirements for patentability set

 2 forth in Title 35, United States Code, including at least Sections 101, 102, 103, 112, 116, 119, and/or

 3 120 and/or one or more sections of Title 37, Code of Federal Regulations.

 4   COUNTERCLAIM THREE: DECLARATORY JUDGMENT OF UNENFORCEABILITY

 5             18.   Defendants repeat and incorporate the allegations contained in the preceding

 6 paragraphs as if fully set forth herein.

 7             19.   An actual, continuing, and justiciable controversy exists between Yuntek and

 8 Counterclaimants as to the enforceability of the claims of the ’446 Patent as evidenced by Yunktek’s

 9 Complaint alleging infringement and Counterclaimants’ Answer denying the allegations and

10 alleging unenforceability under many equitable doctrines.

11             20.   Absent a declaration of invalidity of the claims of the ’446 Patent, Yunktek will

12 continue to wrongfully assert the ’446 Patent against Counterclaimants and continue to cause injury

13 and damage to Counterclaimants.

14             21.   Under the Federal Declaratory Judgment Act, 28 U.S.C. § 2201 et seq.,

15 Counterclaimants request a judicial determination and declaration that the claims of the ’446 Patent

16 are unenforceable under the equitable doctrines of laches, waiver, implied waiver, acquiescence,

17 equitable estoppel, promissory estoppel, patent misuse, unfair competition, unclean hands,

18 inequitable conduct, failure to comply with their duty of candor, and/or other equitable doctrines.

19
                                           PRAYER FOR RELEF
20
               WHEREFORE, Counterclaimants respectfully request that the Court grant the following
21
     relief:
22
               a.    A declaration that Yunktek shall recover nothing from Counterclaimants;
23
               b.    A declaration that Counterclaimants have not infringed, and are not infringing, either
24
     directly or indirectly, literally or under the doctrine of equivalents, any valid and enforceable claim
25
     of the ’446 Patent;
26
               c.    A declaration that the claims of the ’446 Patent are invalid;
27
               d.    A declaration that the claims of the ’446 Patent are unenforceable;
28

                                                        7
                       CASE NO. 3:20-CV-07201-JSW – DEFENDANTS’ ANSWER AND COUNTERCLAIMS
       Case 4:20-cv-07201-JSW Document 25 Filed 04/09/21 Page 9 of 10




 1          e.     An order enjoining Yunktek, its affiliates, and its and their respective officers,

 2 agents, servants, employees, attorneys, and representatives, and any successors and assigns thereof,

 3 from charging or asserting infringement of any claim of the ’446 Patent against Counterclaimants

 4 or anyone in privity with them;

 5          f.     An order that Counterclaimants are the prevailing parties and that this is an

 6 exceptional cased under 35 U.S.C. § 285;

 7          g.     An award to Counterclaimants of its reasonable attorney fees and costs; and

 8          h.     Any other and further relief that this Court may deem just and appropriate.

 9
                                           JURY DEMAND
10
            Counterclaimants demand a trial by jury on all issues raised in this action.
11

12
     Dated: April 9, 2021                            LT PACIFIC LAW GROUP LLP
13

14
                                                By: /s/Jen-Feng Lee
15                                                  Jen-Feng Lee

16                                                   KIMBALL ANDERSON
                                                     Robert E. Aycock
17
                                                     William B. Chadwick
18
                                                     Attorneys for Defendants and Counterclaim-
19                                                   Plaintiffs Xiamen JXD Electronic Commerce Co.
                                                     Ltd. and Xiamen Sunnypet Products Co. Ltd.
20

21

22

23

24

25

26
27

28

                                                      8
                     CASE NO. 3:20-CV-07201-JSW – DEFENDANTS’ ANSWER AND COUNTERCLAIMS
      Case 4:20-cv-07201-JSW Document 25 Filed 04/09/21 Page 10 of 10




 1

 2                                    CERTIFICATE OF SERVICE

 3          I hereby certify that on April 9, 2021 the preceding document was filed with the Clerk of the

 4 Court using CM/ECF, which will send notification of the filing to all attorneys of record in this case.

 5                                                        /s/Jen-Feng Lee
                                                           Jen-Feng Lee
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                      9
                     CASE NO. 3:20-CV-07201-JSW – DEFENDANTS’ ANSWER AND COUNTERCLAIMS
